MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be                                           Nov 13 2020, 8:45 am
regarded as precedent or cited before any
                                                                                        CLERK
court except for the purpose of establishing                                        Indiana Supreme Court
                                                                                       Court of Appeals
the defense of res judicata, collateral                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
Madison, Indiana                                        Attorney General of Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John L. Pratchard,                                      November 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1174
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Jonathan N.
Appellee-Plaintiff.                                     Cleary, Judge
                                                        Trial Court Cause No.
                                                        15D01-1808-F6-299



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020                  Page 1 of 7
      Tavitas, Judge.


                                                 Case Summary
[1]   John Pratchard appeals the revocation of his probation and termination from

      Southeastern Indiana Veterans Treatment Court (“Veterans Court”). We

      affirm.


                                                          Issue
[2]   Pratchard raises a single issue, whether the trial court abused its discretion

      when it revoked his probation and ordered a portion of Pratchard’s previously-

      suspended sentence to be served.


                                                         Facts 1
[3]   On August 1, 2018, Officer Morgan Hedrick with the Lawrenceburg Police

      Department was dispatched to State Road 48 near Ludlow Hill Park in

      response to a complaint about an unconscious driver in a vehicle. The

      unconscious driver was Pratchard, who was slumped over the steering wheel

      and appeared to have run off the road. Pratchard “smelled strongly of an

      alcoholic beverage,” and slurred his speech upon being awoken by Officer




      1
        We refer Appellant’s counsel to the Indiana Rules of Appellate Procedure: Rule 50(C). Our rule requires
      that “[a] table of contents shall be prepared for every Appendix.” Ind. App. R. 50(C). Necessarily, [t]he
      table of contents shall specifically identify each item contained in the Appendix, including the item's date.” Id.
      (emphasis added). It is not sufficient to simply list items with nondescript labels such as “Order” or
      “Motion” without including additional specifics.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020                     Page 2 of 7
      Hedrick. Appellant’s App. p. 20. A records check revealed that Pratchard, who

      claimed to be on his way to work, was an habitual traffic violator.


[4]   The State charged Pratchard with Count I, operating a vehicle after being an

      habitual traffic offender, a Level 6 felony; Count II, operating a vehicle while

      intoxicated and endangering a person, a Class A misdemeanor; Count III,

      operating a vehicle while intoxicated and having a prior conviction, a Level 6

      felony; and Count V, operating a vehicle while intoxicated and endangering a

      person, a Class A misdemeanor. The State also alleged that Pratchard was an

      habitual vehicular substance offender (Count IV).


[5]   Pratchard entered into a plea agreement whereby he pleaded guilty to Count I,

      Count II, and Count IV, with the remaining Counts dismissed. The trial court

      accepted the plea agreement on February 19, 2019, and sentenced Pratchard to

      an aggregate term of seven years, all suspended to formal probation.

      Additionally, Pratchard agreed to participate in Veterans Court. The State

      agreed that—if Pratchard successfully graduated from the Veterans Court

      program and completed an additional one year of probation—the State would

      not thereafter object to a motion for sentence modification for time served,

      without any additional probation.


[6]   While participating in the Veterans Court program, Pratchard committed the

      following violations:


          1. Failure to attend a case management meeting on April 1, 2019, a

              violation of paragraph 2 of the Veterans Court Participant Agreement.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020   Page 3 of 7
          2. Failure to attend a group treatment session on April 25, 2019, a violation

              of paragraph 2 of the Veterans Court Participant Agreement.

          3. Operating a motor vehicle without a license on August 19, 2019, a

              violation of paragraph 3 of the Veterans Court Participant Agreement.

          4. Failure to attend three required self-help meetings during the week of

              October 14, 2019, a violation of paragraph 2 of the Veterans Court

              Participant Agreement.

          5. Submitting a diluted urine sample on February 7, 2020, a violation of

              paragraphs 6 and 7 of the Veterans Court Participant Agreement.

          6. Testing positive for amphetamine and methamphetamine on April 21,

              2020, a violation of paragraph 4 of the Veterans Court Participant

              Agreement.


[7]   After Pratchard’s sixth violation, Pratchard’s probation officer and case

      manager requested a Veterans Court termination hearing. On April 28, 2020,

      the State requested a probation violation hearing, and a bench warrant was

      issued for Pratchard’s arrest. After a hearing, the trial court found that

      Pratchard violated the terms of probation repeatedly and terminated Pratchard’s

      participation in Veterans Court. The trial court revoked 730 days of Pratchard’s

      previously-suspended seven-year sentence, with 550 days to be executed at the

      Dearborn County Jail, and the remaining 180 days to be served in community

      corrections on home detention. Pratchard now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020   Page 4 of 7
                                                  Analysis
[8]   Pratchard argues that the trial court abused its discretion when it terminated his

      participation with the Veterans Court, partially revoked Pratchard’s probation,

      and ordered 730 days of Pratchard’s previously-suspended sentence to be

      executed. “For purposes of appellate review, we treat a hearing on a petition to

      revoke a placement in a community corrections program the same as we do a

      hearing on a petition to revoke probation.” Flowers v. State, 101 N.E.3d 242,

      247 (Ind. Ct. App. 2018) (quoting Withers v. State, 15 N.E.3d 660, 663-64 (Ind.

      Ct. App. 2014)). “‘Probation is a matter of grace left to trial court discretion,

      not a right to which a criminal defendant is entitled.’” Heaton v. State, 984
N.E.2d 614, 616 (Ind. 2013) (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007)). “It is within the discretion of the trial court to determine probation

      conditions and to revoke probation if the conditions are violated.” Id. “In

      appeals from trial court probation violation determinations and sanctions, we

      review for abuse of discretion.” Id. “An abuse of discretion occurs where the

      decision is clearly against the logic and effect of the facts and circumstances,”
id., “or when the trial court misinterprets the law.” Id. (citing State v. Cozart,

      897 N.E.2d 478, 483 (Ind. 2008)). “We will consider all the evidence most

      favorable to supporting the judgment of the trial court without reweighing that

      evidence or judging the credibility of the witnesses.” Holmes v. State, 923
N.E.2d 479, 483 (Ind. Ct. App. 2010) (quoting Monroe v. State, 899 N.E.2d 688,

      691 (Ind. Ct. App. 2009)).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020   Page 5 of 7
[9]    “Probation revocation is a two-step process. First, the trial court must make a

       factual determination that a violation of a condition of probation actually

       occurred.” Heaton, 984 N.E.2d at 616 (citing Woods v. State, 892 N.E.2d 637,

       640 (Ind. 2008)). “Second, if a violation is found, then the trial court must

       determine the appropriate sanctions for the violation.” Id. If the trial court

       “finds that the person has violated a condition at any time before termination of

       the period, and the petition to revoke is filed within the probationary period, the

       court may: . . . order execution of all or part of the sentence that was suspended

       at the time of initial sentencing.” Ind. Code § 35-38-2-3(h)(3).


[10]   Pratchard argues that he is employed; has not been disiciplined at work; has

       largely complied with the terms of his probation and the sanctions imposed for

       the various violations; has not been arrested for or charged with any crimes

       during the probationary period; and that most of his violations have innocuous

       explanations.


[11]   As the State correctly points out, Pratchard was participating in the Veterans

       Court as a condition of probation in the instant case. Pratchard’s multiple

       violations of probationary terms, violations of the law by continuing to drive

       when prohibited from doing so, and continued engagement in substance abuse

       warrant the trial court’s termination of Pratchard’s participation in the Veterans

       Court. Having exercised its discretion in finding such a violation of the terms

       of probation, the trial court did not abuse its discretion by revoking a portion of

       Pratchard’s previously-suspended sentence. Accordingly, we affirm.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020   Page 6 of 7
                                                Conclusion
[12]   The trial court did not abuse its discretion in revoking Pratchard’s probation

       and ordering Pratchard to serve a portion of his previously-suspended sentence.

       We Affirm.


[13]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1174 | November 13, 2020   Page 7 of 7